Citation Nr: 1530895	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  08-12 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from May 1976 to May 1979.  He also served with the Army National Guard from February 1999 to February 2005, which included periods of active duty for training (ACDUTRA), such as in June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a right ankle disorder.  The Veteran appealed the denial of the claim in this decision and the matter is now before the Board.  

This case was previously before the Board in December 2013, at which time the Board remanded the issues of entitlement to service connection for a low back disability and a right ankle disorder for additional evidentiary and procedural development.  Entitlement to service connection for a low back disability was granted by a September 2014 rating decision issued by the Appeals Management Center (AMC), and thus, that matter is not currently before the Board.  As discussed in more detail below, the Board finds that there has been substantial compliance with its December 2013 remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran filed a separate increased rating claim for hearing loss, which the Agency of Original Jurisdiction (AOJ) denied in a January 2015 2014 rating decision.  The Veteran filed a notice of disagreement with that decision in May 2015, but the AOJ has not issued a statement of the case (SOC) for this matter.  The Board is cognizant of the requirements of Manlincon v. West, 12 Vet. App. 238 (1999); however, it notes that the AOJ is diligently developing and adjudicating the evidence in this claim, including sending the Veteran a letter in June 2015 acknowledging the receipt of his notice of disagreement.  Thus, the Board shall not address the increased rating claim for hearing loss in the remainder of the decision below.

The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in San Antonio, Texas in September 2013.  A transcript of his testimony has been associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran's right ankle disorder did not manifest during his active military service or his active duty for training, or within one year after separation from service. 

2.  The Veteran's right ankle disorder is not etiologically related to his active military service or active duty for training.  


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 5107 (West 2014); 38 C.F.R. §§ 3.3102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he injured his right ankle when he fell from a truck during his active duty for training in June 2002.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2014); 38 C.F.R. § 3.6 (2014).  The Veteran alleged that he sustained an injury to his right ankle during a fall from a truck on June 12, 2002.  A June 2002 statement of medical examination and duty status showed that he was on ACDUTRA from June 8, 2002 to June 21, 2002.  Thus, he is entitled to compensation for his right ankle disorder if all of the requirements of service connection are met. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran has a diagnosis of right ankle degenerative changes, including the presence of degenerative or traumatic arthritis, which is considered a "chronic disease," and is listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the Veteran has a current right ankle disorder.  In an April 2014 VA examination, the Veteran was diagnosed with right ankle degenerative changes.  Thus, the first element of service connection is met.  

Next, the Board considers whether the Veteran sustained a disease or injury in service, and whether there is a nexus between the disease or injury in service and the current right ankle disorder.  Service treatment records from May 1976 to May 1979 are silent as to complaints or treatment for any ailment or injury to his right ankle.  In fact, reports of medical examination and reports of medical history from April 1976 and March 1979 note that his lower extremities were normal and the Veteran did not note any complaints of or a history of any ankle disorder during these times.  Furthermore, additional reports of medical examination and reports of medical history from March 1990, January 1994, and December 1998 noted normal lower extremities and did not include any complaints from the Veteran regarding his ankles.  However, even the Veteran has not alleged that his current right ankle disorder was caused by those periods of service.  During the September 2013 Board hearing and in numerous other statements, the Veteran contended that he injured his right ankle in June 2002 when he fell from a truck.  He also indicated that he injured his lower back during this same occurrence, and in fact, the Board notes that he is service-connected for his lower back disability stemming from this incident. 

The record includes a line of duty investigation report for the June 2002 injury, which states that the Veteran had an accident at Fort Hood, Texas while working on a car.  He was on active duty for training and the injury incurred in the line of duty.  The report states that while performing training activities all day on a vehicle, going up and down, he began to feel pain in his lower back at the end of the day on June 11, 2002.  This report was accompanied by sworn statements from the Veteran and another fellow service member who witnessed the fall.  The witness stated that he was with the Veteran when he started complaining about his back.  The Veteran had trouble bending and getting up while working on a truck, and the witness could tell that he was in pain because of his complaints and the expression on his face.  Likewise, the Veteran stated that while performing preventative maintenance checks and services on the vehicles, he slipped and fell.  He did not feel anything at the time, but as the day went on, he started to feel pain in his lower back.  The Board notes that the line of duty investigation report, as well as the statements by the Veteran and the witness, do not address any injury to or symptoms of a right ankle disorder.

Since the June 2002 incident, the Veteran and an examining medical professional did not note any right ankle symptoms in the April 2004 report of medical examination and report of medical history.  Furthermore, in a June 2004 annual medical certificate report, the Veteran noted symptoms of lower back pain and hearing loss, but did not mention any right ankle symptoms.  In fact, the first instance where the Veteran contended that he had problems with his right ankle was when he filed the pending service connection claim for a right ankle injury in November 2006. He contended that the right ankle injury occurred at the same time that he injured his lower back, namely, in June 2002.  

In a February 2007 statement in support of his claim, the indicated that he treated his lower back disability and his right ankle disorder with over the counter pain medication.  In his March 2008 substantive appeal (VA Form 9), he reiterated that his right ankle injury was incurred during the same incident that injured his lower back on June 12, 2002 when he fell from a truck while installing a camouflage net.  He stated that he twisted his right ankle and that he was given crutches to ambulate and to prevent weight-bearing stress.  The Veteran's representative made similar contentions in a July 2010 statement and indicated that the Veteran was continuously taking over the counter pain medication since the time of the injury.  The representative also contended that records of his right ankle treatment would not be available because the treatment only included over the counter pain medication.  

An April 2010 VA medical addendum note showed that the Veteran complained of discomfort and pain to his right ankle, and that x-ray results were normal.  An August 2010 primary care nurse medical note showed that he complained of right ankle pain.  He reported that he had a previous injury in 1995 when he injured or twisted his right ankle.  He stated that he had x-rays of his right foot, and that he also injured his foot subsequently in a training.  He endorsed symptoms of pain and swelling, and the nurse noted a slight limp.  He stated that he used Tylenol or Tramadol for pain.  

He again complained of right ankle pain to a VA nurse in September 2010, and the nurse noted that his x-rays were negative.  In November 2012, a VA physician noted that he did not have evidence of synovial hypertrophy in his ankles.  

During the September 2013 Board hearing, the Veteran and his representative again reiterated that he injured his right ankle and lower back after he fell from a truck in June 2002.  He indicated that he was given pain medication after the incident, and that he has continued to use over the counter pain medication since that time.  

In a November 2013 letter, a private physician noted that he had been treating the Veteran since October 2013 for low back and right ankle pain symptoms.  The private physician noted that an x-ray of his right ankle showed early degenerative changes of the calcaneal-cuboid joint and a severe flat foot deformity.  This physician noted that he would recommend an intra-articular injection of the calcaneal-cuboid joint if pain symptoms persisted.  

Following the Board's remand in December 2013, additional treatment records were associated with the Veteran's claims file, which showed complaints and treatment for the right ankle disorder; however, these records did not address the etiology or the incurrence of the disorder.  In particular, a February 2014 letter from another private physician indicated that the Veteran was the doctor's patient since 2002.  This physician treated him for back pain problems stemming from a fall he suffered during military training from a truck that was 1.5 meters tall, during which he directly hit his back.  The physician noted that his back pain radiated to his right leg; otherwise, this physician's letter did not address the Veteran's right ankle symptoms or the onset or cause of any right ankle injury. 

The Veteran was afforded a VA examination in April 2014, during which the examiner diagnosed him with right ankle degenerative changes following x-ray studies that showed the presence of degenerative or traumatic arthritis.  The x-rays also showed a slight old healed fracture deformity and degenerative irregularity involving the lateral cortex of the distal tibial metaphysis.  This examiner opined that the right ankle disorder was less likely than not (less than 50 percent probability) incurred in or caused by the injury the Veteran sustained when he fell in June 2002.  However, this examiner did not provide a rationale for the opinion reached, and indicated that she did not review the Veteran's medical records before reaching her opinion. 

In order to remedy these oversights, the AMC asked another VA examiner to provide a medical opinion regarding the etiology of the Veteran's right ankle disorder.  In September 2014, a VA examiner reviewed the Veteran's claims file, including his VA and private treatment records, service treatment and personnel records, lay statements of record, and he quoted the pertinent records before reaching his conclusions.  This examiner also concluded that it is less likely than not (less than 50 percent probability) that the Veteran's claimed right ankle disorder was incurred during the period of ACDUTRA and/or was due to or caused by the injury the Veteran sustained when he fell in June 2002.  

The examiner reasoned that prior to the June 2002 incident, the Veteran had no history or physical findings of a right ankle disorder, as documented in his service treatment records and records from the Army National Guard.  Furthermore, the examiner noted that the Veteran injured his low back while on ACDUTRA, and that he has continued to have low back pain after leaving military service.  He also reasoned that while the Veteran's statements include his claim to have injured his right ankle in the same fall from the truck in which he injured his back while on ACDUTRA, the right ankle injury was not noted in the line of duty investigation.  Moreover, the Veteran was not seen for any complaints related to a right ankle injury while in active duty or Army National Guard military service. The VA examiner noted that recent x-rays showed an old healed fracture deformity, and degenerative irregularity involving the lateral cortex of the distal tibial metaphysis, which was not documented while in military service and was not identified until 2013.  Ultimately, the examiner concluded that the right ankle symptoms had no continuity since the June 2002 incident. 

The Board finds that the Veteran's right ankle disorder did not manifest during his active military service or his active duty for training, or within one year after separation from service.  In particular, his service treatment records are silent regarding complaints of and treatment for any right ankle symptoms during his time in service from May 1976 to May 1979.  Likewise, there is no mention of any right ankle symptoms during his Army National Guard service.  In fact, the first evidence of any right ankle disorder symptoms comes from the November 2006 contention by the Veteran when he filed the present claim for service connection.  

He contended that the right ankle injury occurred at the same time that he injured his lower back, namely, in June 2002.  However, the record includes a June 2002  line of duty investigation report and sworn statements from him and a witness that only mention symptoms of back pain as the outcome of the fall that he suffered on June 12, 2002.  While the Board acknowledges the Veteran's subsequent contentions that he also injured his right ankle during this fall, the Board finds his contemporaneous statements to be more probative regarding whether he incurred an injury to his right ankle in June 2002.  Furthermore, the Board's conclusion is buttressed by the April 2004 report of medical examination and report of medical history, which note normal lower extremities and do not note a right ankle disorder or symptoms associated with his right ankle.  

Likewise, the Board also finds that the Veteran's right ankle disorder is not etiologically related to his active military service or active duty for training.  While the Board acknowledges the Veteran's statements that associate his current right ankle disorder to his June 2002 fall, the VA examiners' opinions are the most probative evidence on the issue of etiology for his current right ankle disorder because of the VA examiners' expertise, training, education, proper support and rationale, and thorough review of his records.  The examiners concluded that the Veteran's current right ankle symptoms were less likely than not incurred or caused by the June 2002 fall from a truck.  Their opinions are consistent with the evidence of record, including the fact that the Veteran did not report any right ankle symptoms while reporting his back pain symptoms in the June 2002 line of duty investigation report, and the fact that other records show that his lower extremities were normal and he did not complain of any ankle symptoms in April 2004.  Thus, the Board finds that his current right ankle disorder is not etiologically related to his military service, to include any active duty for training service. 

Accordingly, as the preponderance of the evidence is against service connection for a right ankle disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in December 2006, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b). 
 
VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, and records of VA and private treatment.

The duty to assist was further satisfied by a VA examination in April 2014, during which an examiner conducted a physical examination of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Furthermore, in September 2014, a VA examiner  was provided the claims file for review, reached conclusions and offered opinions based on the Veteran's records and previous examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the matter on appeal in December 2013 for additional development, including retrieving outstanding VA clinical records, translating a letter from Spanish to English, scheduling the Veteran for a VA examination, and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, VA associated outstanding VA clinical records and an English version of the letter with the claims file, the Veteran was afforded a VA examination in April 2014 and a VA medical opinion was provided in September 2014, and an SSOC was issued in September 2014.  Therefore, the Board finds that there has been substantial compliance with its December 2013 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to service connection for a right ankle disorder is denied. 




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


